       Case 2:17-cv-01134-RB-CG Document 176 Filed 07/22/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

       Plaintiffs,

v.                                                              CV No. 17-1134 RB/CG

DETECTIVE JOHN DOMINGUEZ, et al.,

       Defendants.


              STIPULATED ORDER GRANTING UNOPPOSED MOTION
              TO TERMINATE AND SUBSTITUTE GUARDIAN AD LITEM

       THIS MATTER is before the Court on City Defendants’ Unopposed Motion to

Terminate Trace Rabern as Guardian ad Litem for S.E. Girl and Appointing Guardian ad

Litem Michael Newell (the “Motion”), (Doc. 147), filed July 20, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that Trace Rabern is terminated as Guardian ad

Litem for S.E. Girl and Michael Newell is hereby appointed to serve as Guardian ad

Litem for S.E. Girl.

       IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
